

117 SRES 379 ATS: Expressing support for the designation of the week of September 13, 2021, through September 17, 2021, as “National Small Business Week” to celebrate the contributions of small businesses and entrepreneurs in every community in the United States.
U.S. Senate
2021-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 379IN THE SENATE OF THE UNITED STATESSeptember 22, 2021Mr. Cardin (for himself, Mr. Paul, Mr. Durbin, Mr. Grassley, Mr. Merkley, Mr. Risch, Ms. Cortez Masto, Mr. Wicker, Mr. Markey, Mr. Boozman, Mr. Carper, Mr. Blunt, Mr. King, Mrs. Blackburn, Mr. Coons, Ms. Collins, Ms. Smith, Mr. Young, Mr. Blumenthal, Mr. Inhofe, Mr. Warnock, Mr. Hoeven, Ms. Cantwell, Ms. Ernst, Mr. Luján, Mr. Rubio, Ms. Rosen, Mr. Cassidy, Ms. Hirono, Mrs. Hyde-Smith, Mr. Peters, Mrs. Capito, Mr. Marshall, Mr. Lankford, Mr. Romney, Mr. Tillis, Mr. Braun, Mr. Cornyn, Mr. Kennedy, Mr. Daines, Mr. Hawley, Mrs. Fischer, Mr. Crapo, Mr. Reed, Mr. Hickenlooper, and Mr. Scott of Florida) submitted the following resolution; which was considered and agreed toRESOLUTIONExpressing support for the designation of the week of September 13, 2021, through September 17, 2021, as National Small Business Week to celebrate the contributions of small businesses and entrepreneurs in every community in the United States.Whereas a National Small Business Week has been declared by every President since 1963;Whereas there are more than 30,000,000 small businesses in the United States that support more than 60,000,000 jobs;Whereas thousands of small business establishments have been particularly hard hit by the COVID–19 pandemic and government lockdowns;Whereas small businesses will play an integral role in rebuilding the economy of the United States; andWhereas September 13, 2021, through September 17, 2021, would be an appropriate week to celebrate National Small Business Week: Now, therefore, be itThat the Senate—(1)honors and celebrates the entrepreneurial spirit and contributions of small businesses in every community in the United States;(2)applauds the efforts and achievements of the owners of small businesses and their employees in every community of the United States;(3)recognizes that in the face of significant challenges, the owners of small businesses have demonstrated incredible resilience over the past 18 months;(4)supports the designation of National Small Business Week;(5)acknowledges the importance of providing access to underserved firms; and(6)supports efforts to—(A)hold Federal agencies accountable for fraud, waste, and abuse of taxpayer dollars; and(B)create an environment that enables small businesses to grow and create jobs.